Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Candido J. Coniglio, Sr., Wildwood                    Appeal from the 336th District Court of
Shopping Center, Inc., Profit Sharing Plan,           Fannin County, Texas (Tr. Ct. No. CV-19-
and Coniglio-Smith Trust, Appellants                  44288). Opinion delivered by Justice van
                                                      Cleef, Chief Justice Morriss and Justice
No. 06-22-00021-CV         v.                         Stevens participating.

Michael J. Woods, Appellee


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with our opinion.
       We further order that the appellee, Michael J. Woods, pay all costs of this appeal.

                                                      RENDERED DECEMBER 7, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk